                                                                                  Seyfarth Shaw LLP
                                                                                   620 Eighth Avenue
                                                                            New York, New York 10018
                                                                                     T (212) 218-5500
                                                                                     F (212) 218-5526

                                                                                  jegan@seyfarth.com
                                                                                     T (212) 218-5291

                                                                                    www.seyfarth.com
                          Defendant's request for an extension of time to respond
                          to the Complaint to August 13, 2021 is granted.
July 9, 2021
                          It is SO ORDERED.
VIA ECF & EMAIL                                                         .
                                                       07/09/2021
Hon. Edgardo Ramos
U.S. District Judge
U.S. District Court for the Southern District of New York
40 Foley Square, Room 619
New York, NY 10007
ChambersNYSDRamos@nysd.uscourts.gov

Re:     John A. Benedetto v. Starbucks Corporation, et al.
        Civil Action No.: 1:21-cv-02943-ER (S.D.N.Y.)

Dear Judge Ramos:

       This firm represents Defendant Starbucks Corporation (“Defendant”) in the above-
referenced matter. We write, with the consent of Plaintiff John A. Benedetto (“Plaintiff”),
to respectfully request a 30-day extension of time for Defendant to respond to the
Complaint, up to and including August 13, 2021.

        By way of background, Plaintiff commenced this action on or about April 6, 2021.
(ECF No. 1.) Defendant executed a waiver of service on April 14, 2021, and Defendant’s
responsive pleading was originally due on June 14, 2021. (ECF No. 8.) On June 9, 2021,
Defendant requested its first extension of time to answer or otherwise plead, which
Plaintiff consented to, and which this Court granted the same day. (ECF No. 11-12.)
Defendant’s responsive pleading is currently due on July 14, 2021. (ECF No. 12.)

       This letter is the second request for an extension of Defendant’s responsive
pleading deadline. The parties are currently engaged in good-faith discussions regarding
a potential non-litigated resolution to this matter, and would like to focus their efforts,
attention, and resources on that process rather than litigation activities. Defendant is
requesting this extension for that purpose. The undersigned has communicated with
counsel for Plaintiff, and Plaintiff consents to this request.

       We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled dates. We thank the
Court for its time and attention to this matter.




72409503v.1
                                          Hon. Edgardo Ramos
                                                  July 9, 2021
                                                       Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:     All counsel of record (via ECF)




72409503v.1
